Exhibit 10.56.1

 

2004 Genworth Financial, Inc.

Omnibus Incentive Plan

Deferred Stock Unit Award Agreement

 

Award Agreement

 

Dear [Non-Employee Director]:

 

Congratulations on your selection as a Participant in the 2004 Genworth
Financial, Inc. Omnibus Incentive Plan (the “Plan”). This Award Agreement and
the Plan together govern your rights under the Deferred Stock Units (“DSUs”)
which are granted to you from time to time as payment of your annual retainer
and set forth all of the conditions and limitations affecting such rights.
Unless the context otherwise requires, capitalized terms used in this Award
Agreement shall have the meanings ascribed to them in the Plan. If there is any
inconsistency between the terms of this Award Agreement and the terms of the
Plan, the Plan’s terms shall supersede and replace the conflicting terms of this
Award Agreement.

 

1. Grant. Each DSU will represent one Share and will be credited to a notional
account maintained by the Company in your name. Each DSU entitles you to receive
from the Company the Fair Market Value of one Share, each in accordance with the
terms of this Award Agreement, the Plan, and any rules and procedures adopted by
the Board of Directors in respect of Nonemployee Director Awards.

 

2. Dividend Equivalents. Until you terminate your service on the Board of
Directors for any reason, you shall receive Dividend Equivalents with respect to
the DSUs equal to the number of DSUs times the per Share quarterly dividend
payments made to shareholders of the Company’s Class A common stock. Such
Dividend Equivalents will be reinvested in additional DSUs. Any such additional
DSUs will be credited to a notional account maintained by the Company in your
name.

 

3. No Voting Rights. You will not be entitled to vote any Shares represented by
the DSUs.

 

4. Payment. The DSUs granted pursuant to paragraph 1, together with additional
DSUs accumulated pursuant to paragraph 2, shall be paid to you in cash beginning
one (1) year after your termination of service on the Board of Directors. You
may elect to receive such amount as a lump sum or in equal payments for up to
ten (10) years.

 

5. Change of Control. Unless the Successor Entity provides otherwise, settlement
of DSUs shall not accelerate upon a Change of Control.

 

6. Administration. This Award Agreement and your rights hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Board of Directors may
adopt for administration of Nonemployee Director Awards under the Plan. It is
expressly understood that the Board of Directors is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of Nonemployee Director Awards under the Plan and this Award
Agreement, all of which shall be binding upon you, the Participant.

 

7. Continuation of Service. This Award Agreement shall not confer upon you any
right to continuation of service on the Board of Directors.

 

8. Plan. A copy of the Plan will be furnished upon request.

 

9. Amendment, Modification, Suspension, and Termination. The Board of Directors
shall have the right at any time in its sole discretion, subject to certain
restrictions, to alter, amend, modify, suspend, or terminate the Plan in whole
or in part, and shall have the right at any time in its sole discretion to
alter, amend, modify, suspend or terminate the terms and conditions of any
Nonemployee Director Award; provided, however, that no such action shall
adversely affect in any material way your Award without your written consent.

 

10. Applicable Law. The validity, construction, interpretation, and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Delaware without giving effect to the principles of
conflicts of law.

 

11. Entire Agreement. This Award Agreement, the Plan, and the rules and
procedures adopted by the Board of Directors in respect of Nonemployee Director
Awards contain all of the provisions applicable to your Award hereunder and no
other statements, documents or practices may modify, waive or alter such
provisions unless expressly set forth in writing, signed by an authorized
officer of the Company and delivered to you.